UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 01-7318



In Re:   ERNEST LEE COLEY,

                                                         Petitioner.




                 On Petition for Writ of Mandamus.


Submitted:   November 29, 2001         Decided:    December 10, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ernest Lee Coley, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ernest Lee Coley has filed a petition for a writ of mandamus

from this court seeking to compel Respondents to conduct a parole

revocation hearing based on a parole violation warrant issued

against him by the District of Columbia Parole Board, and to review

the detainer currently lodged against him.   Mandamus is a drastic

remedy to be used only in extraordinary circumstances.     Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976).   Mandamus re-

lief is only available when there are no other means by which the

relief sought could be granted, In re Beard, 811 F.2d 818, 826 (4th

Cir. 1987), and may not be used as a substitute for appeal.    In re

Catawba Indian Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).      The

party seeking mandamus relief carries the heavy burden of showing

that he has no other adequate means to attain the relief he desires

and that his entitlement to such relief is clear and indisputable.

Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).

     Coley has not made such a showing.      Accordingly, we deny

Coley’s motion to proceed in forma pauperis, his petition for

mandamus relief, and his motion to compel.   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                   PETITION DENIED




                                2